Citation Nr: 0943052	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-26 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
cervical spine strain, with cervical disc protrusion at C3-4, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for arthritis of the 
neck, including as secondary to service-connected cervical 
spine strain with cervical disc protrusion at C3-4.

3.  Entitlement to service connection for a right shoulder 
disability, including as secondary to service-connected 
cervical spine strain with cervical disc protrusion at C3-4.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for lumbosacral strain 
with left sciatic neuritis.

5.  Entitlement to service connection for a left hip 
disability, including as secondary to lumbosacral strain with 
left sciatic neuritis.  

6.  Entitlement to service connection for a left knee 
disability, as secondary to lumbosacral strain with left 
sciatic neuritis.  

7.  Entitlement to service connection for myofascial pain 
syndrome.

8.  Entitlement to special monthly compensation based on a 
need for aid and attendance, or housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel 


INTRODUCTION

The Veteran had active service from June 1979 to August 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

The RO, in a December 2006 rating decision, denied the 
Veteran's claims for an increased disability evaluation for 
his service-connected cervical spine strain, as well as 
denied entitlement to special monthly compensation on the 
basis of aid and attendance or housebound status.  In a July 
2008 rating decision, the RO denied the Veteran's petition to 
reopen his previously denied claim of entitlement to service 
connection for a lumbosacral strain with left sciatic 
neuritis, as well as the Veteran's claims of entitlement to 
service connection for a left hip disability, a right 
shoulder disability, chronic myofascial pain syndrome, 
arthritis of the neck, and a left knee disability, as 
secondary to lumbosacral strain with left sciatic neuritis.

Further development of the evidence is required before the 
Board can adjudicate the Veteran's pending claims.  So, 
regrettably, these claims are being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


REMAND

The Board notes that, in his July 2007 VA Form 9 (Appeal to 
the Board of Veterans' Appeals), and again in October 2007, 
the Veteran requested a hearing before a Member of the Board 
(now called a Veterans Law Judge (VLJ)).  The Veteran 
indicated a desire to appear at a hearing before a Veterans 
Law Judge of the Board at his local regional office.  
Subsequently, on a VA 1-9 pertaining to additional issues, he 
did not indicate that he desired a hearing.  A report of 
Contact of November 2009 indicates that the veteran still 
desires to have a Board video hearing at the RO.  As such, 
the Veteran should be afforded an opportunity to provide 
testimony as to the issue on appeal via videoconference or in 
person at a Travel Board hearing.  See 38 C.F.R. §§ 20.700, 
20.704 (2009).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge of the Board at his 
local regional office, via 
videoconference or in person at a Travel 
Board hearing, per the Veteran's 
election, in accordance with the docket 
number of this case.  Notice of the 
scheduled hearing should be provided to 
the Veteran at his most recent address of 
record and a copy of such notice shall be 
associated with the Veteran's claims 
file.  

Thereafter, the case should be returned to the Board, if in 
order.  

The purpose of this remand is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case either favorable or unfavorable at this time.  No action 
is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


